Citation Nr: 1802634	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1992 to January 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in July 2015 to schedule the Veteran for a hearing.  The Veteran testified at an April 2016 hearing before the Board; a transcript of this hearing is associated with the claims file.  The matter was again remanded in September 2016.


FINDING OF FACT

The lumbar spine disorder is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

The lumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for lumbar spine disorder as it began during active duty service.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Lumbar disc disease with radiculopathy is not a chronic disability under 38 C.F.R. § 3.309(a), and reports of a continuity of symptomatology cannot support a claim for service connection under 38 C.F.R. § 3.303(b).  The Board will consider any lay reports of a continuity of symptoms, however, in the context of a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning to the facts of the case, the Board finds that the record establishes the first and second elements of service-connection: the existence of a present disability and in-service injury.  An August 2010 VA examination diagnosed lumbar disc disease with radiculopathy.  In addition, a September 1993 service treatment record documented back pain for the past six weeks following heavy lifting.  Thus, the first two elements are met.

As to the third element, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  Service treatment records documented one instance of back pain: the September 1993 record mentioned above.  At that time, the Veteran was instructed to return if the pain persisted for two to three weeks.  There are no additional records of treatment for back pain.  In an October 1996 separation examination, the Veteran's spine was listed as normal.  Similarly, the Veteran denied "Recurrent back pain" in an October 1996 Report of Medical History, though the Veteran did report hearing loss, head injury, leg cramps, and broken bones.  Thus, although there is evidence the Veteran experienced back pain in service, those records do not support a finding that the condition was chronic and continued after the Veteran's discharge.  

The weight of the competent medical evidence also weighs against a nexus between active service and the Veteran's disability.  A November 2009 private treatment note stated that the lumbar spine disorder was service connected: "It is obvious to me that he suffered this initial injury during his military experience and that he should be service connected for this. His lumbar radiculopathy was caused by the result of his back injury during the military 100%."  The Board notes, however, that the private provider did not provide rationale for this finding.

In contrast, a June 2017 VA medical opinion found it less likely than not that the lumbar spine disorder was incurred in or caused by service, citing the 1996 service treatment records in which the Veteran indicated he had no recurrent back pain and an examiner marked his spine as normal.  Moreover, the VA opinion mentioned the single in-service note regarding back pain and the charge to the Veteran to return if symptoms persisted.  The VA opinion also cited time gap between the onset of back pain in 1993 (with recurrence denied in 1996) and the first documented post-service complaint in 2009, saying "This long interval makes it less likely to connect the two."  Finally, the examiner noted the lack of leg muscle atrophy (the Veteran experiences radiculopathy in the leg), leading the examiner to conclude the Veteran's disc herniation occurred more recently than 1996.

Considering these two medical records together, the Board finds the VA medical opinion more persuasive because it provides a rationale that cites the Veteran's service treatment records, medical history, and in-person examination.  The November 2009 private treatment note does not provide rationale and does not indicate that the Veteran's service treatment records were reviewed.

The Board has also considered the Veteran's statements regarding his disability.  The Veteran reported in statements such as his September 2009 statement that he experienced back spasms throughout his military career.  While the Veteran is competent to describe symptoms he experienced, the Board finds these statements are not credible because there is only one documented in-service treatment for the Veteran's back and he did not return as directed if pain persisted.  Moreover, the Veteran specifically denied "Recurrent back pain" in an October 1996 report at separation but reported other disabilities.  The Board finds that the lay evidence of record does not support a link between the Veteran's in-service complaints and current disability.  Accordingly, the weight of the evidence is against the claim and it is denied. 


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in a October 2009 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  

VA has obtained referenced VA records and provided a VA opinion that reviewed the evidence of record, including an in-person VA examination and the Veteran's statements.  In addition, VA attempted to obtain in-service hospital records reported by the Veteran at the April 2016 hearing but such records were unavailable; a memorandum of the attempts to locate the reported hospital records was sent to the Veteran and his representative.  Furthermore, VA contacted the Veteran in an attempt to obtain authorizations to request medical records from private treatment providers referenced at the hearing.  The Veteran did not reply to these October 2016 and July 2017 letters.

As discussed above, the AOJ also complied with prior remand instructions, including scheduling a hearing, contacting the Veteran to identify or submit private treatment records, attempting to locate in-service hospital records, and obtaining an additional VA medical opinion.  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to service connection for lumbar spine disorder is denied. 



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


